DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 2020/0187877 (Chakrabarti) disclose an X-ray imaging apparatus comprising: 
an X-ray source arranged in an examination room (Fig. 1, XS); 
a detector arranged in the examination room to detect X-rays emitted from the X- ray source (Fig. 1, XD); 
an imaging unit configured to image a person who is present in the examination room (Fig. 1, XSYS); and
an operation unit arranged outside the examination room to accept an operation input; a notification unit (Fig. 2.
The prior art of record fails to teach the details of a control unit configured to generate an image of an inside of the examination room based on an imaging result captured by the imaging unit and configured to perform control to make the notification unit issue caution information indicating that a person other than a subject is present in the examination room when the person other than the subject is present in the examination room is detected based on the generated image of the inside of the examination room.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-13 are allowed by virtue of their dependence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884